Citation Nr: 0327810	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




REMAND

The veteran had active military service from July 1960 to 
June 1963.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which granted a 
claim of service connection for bilateral flat feet (pes 
planus) and assigned a 10 percent evaluation effective in 
January 2000.  By a decision issued in November 2002, the 
Board affirmed the 10 percent initial evaluation for pes 
planus.

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  The Secretary 
submitted a Motion for Remand, and, by an Order issued in 
April 2003, the Court vacated the Board's November 2002 
decision and remanded the claim for readjudication.  The 
veteran's claim is now again before the Board.

Although the veteran has stated, since the Court's April 2003 
order, that he has no additional evidence to submit, 
nevertheless, as the Court indicated in its order that remand 
for compliance with the VCAA was required, REMAND to the RO 
for actions in compliance with the VCAA is required.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Kuzma v. 
Principi, No. 03-7032 (Fed. Cir., August 25, 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
will also take this opportunity to obtain updated treatment 
records.

Accordingly, the case is remanded for the following action:

1.  The veteran should again be notified 
of the enactment of the VCAA, and he 
should be specifically advised of the 
evidence required to substantiate his 
claim for an initial evaluation in excess 
of 10 percent for 


flat feet.  The veteran should again be 
advised of his responsibilities under the 
Act, and of VA's duties and 
responsibilities under the Act.  

The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claim.  

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the severity of the 
service-connected disability of flat 
feet, including statements from co-
workers, friends, or others who may have 
observed relevant symptoms, or any other 
evidence which might substantiate the 
veteran's contentions.  

3.  The RO should ask the veteran to 
identify each VA facility at which he has 
been treated for the service-connected 
disability during the pendency of this 
appeal (January 2000 to the present).  

The RO should afford the veteran the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for service-
connected flat feet since January 2000.

4.  After the development described above 
has been conducted, the RO should 
determine whether any other development 
is warranted, including whether 
additional VA examination is required.  
After further development as may be 
subsequently deemed necessary is 
undertaken, the veteran's claim should be 
re-adjudicated.  If the decision remains 
adverse to the 


veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC), which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  See Paralyzed Veterans of 
America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


